On August 20, 1937, an indictment against S. T. Barkman was returned into the Criminal District Court of Tarrant County, Texas, charging him with having removed from the State an automobile upon which he had theretofore executed a valid mortgage in writing. On the 23rd of August, 1937 Barkman entered into an appearance bond in the sum of one thousand dollars with Hal O. McConnell and J. A. Petty as sureties. On the 18th day of January, 1938, Barkman's case was called for trial. He failed to appear. Forfeiture was taken on his bond and judgment nisi entered against him and his sureties for the amount of the bond.
Upon proper notice a trial was had on June 29, 1938 to determine whether said judgment nisi should be made final, which trial resulted in entering final judgment against Barkman and his surety J. A. Petty, but with a direction that the State take nothing against the surety McConnell. From this final judgment J. A. Petty prosecutes this appeal. Upon the trial to determine whether the judgment nisi should be made final the evidence is substantially the same as that set out in the opinion in cause No. 20,109, Henry Darwin Caldwell, et al v. State, this day decided. (Page 524 of this volume.) It is not necessary to prolong this opinion by a re-statement of the facts. The same reasons which resulted in an affirmance in the cause mentioned calls for the same action here, and the judgment is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.